                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ALTON EARL INGRAM JR.,                         )
                                               )
        Plaintiff,                             )
                                               )           No. 3:17-cv-01565
v.                                             )           JUDGE RICHARDSON
                                               )
ANDREA HUDDLESTON, et al.,                     )
                                               )
        Defendants.                            )
                                               )
                                             ORDER

       Pending before the Court is Plaintiff’s Request for Extension of Time to File Objections to

the Magistrate’s Report and Recommendation. (Doc. No. 71, “Motion”). Plaintiff seeks an

extension to file objections until November 1, 2021. The Court GRANTS the Motion. Plaintiff’s

objections are now due on or before November 1, 2021. Plaintiff is advised that further requests

for extensions will be closely scrutinized by the Court.

       IT IS SO ORDERED.

                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




     Case 3:17-cv-01565 Document 72 Filed 08/25/21 Page 1 of 1 PageID #: 725
